Action for libel. The basis of the action is a letter written by an agent of the defendant company to the law firm of Pierce  Lester, of which the plaintiff was a member, a copy of which was mailed to the insurance commissioner of the State. It is alleged that the letter contained libelous, defamatory, false, and malicious matter, and was meant to charge the plaintiff, a practicing attorney in the City of Columbia, with unprofessional and unethical conduct.
The defendant admitted the writing and mailing of the letter, but denied any intention to reflect upon the plaintiff. The portions of the letter to which the plaintiff objected were: *Page 16 
"And it seems that some of these negroes through your influence are having their policies canceled. * * * Likewise we do not think you as attorneys should encourage policyholders to try to take advantage of this or any other insurance companies."
The case was tried before his Honor, Judge Whaley, in the County Court of Richland County. At the close of all of the evidence the defendant moved for the direction of a verdict in its favor upon the grounds:
"(1) That the language proven in the letter of March 9, 1925, and quoted in the complaint, is not libelous, and the context of the letter shows that it was not so intended.
"(2) That the plaintiff by her subsequent correspondence and action in the matter did not so construe the letter.
"(3) That there is an entire absence of any malice on the part of the defendant or any one acting for them in it.
"(4) That no reasonable inference can be drawn from the testimony, except that the language used was not in itself libelous and was not so intended by the defendant or so construed by the plaintiff at the time."
The motion was refused. The jury rendered a verdict in favor of the plaintiff for $1,000 actual damages. The defendant moved for a new trial upon the grounds:
"(1) That the jury, by their failure to find punitive damages herein, have negatived the existence of any malice or willfulness in this case, and the words used not being libelousper se would not support the finding of damages for the plaintiff.
"(2) That there was no evidence that the plaintiff suffered any damage whatsoever by reason of the alleged libel.
"(3) That the great preponderance of the evidence showed that the plaintiff had suffered no damages whatsoever by reason of the alleged libel.
"(4) That the damages herein were grossly excessive, as there was not only no evidence to support any damages, but if the damage could be presumed, there were no facts *Page 17 
in the case which would authorize so large a sum as that found herein."
The motion was refused. From the judgment entered upon the verdict, the defendant has appealed, presenting by exceptions the following questions:
(1) Did the presiding Judge err in the admission and exclusion of certain testimony and letters?
(2) Did the presiding Judge err in refusing appellant's motion for a directed verdict upon the four grounds set forth in the record?
(3) Did the presiding Judge err in his ruling and statement before the jury as to the issues involved and in his charge to the jury?
(4) Did the presiding Judge err in refusing appellant's motion for a new trial upon the first and second grounds thereof as set forth in the record?
Before discussing the questions thus raised, a brief statement of the undisputed facts may lead to a more intelligible solution of them:
It appears that the defendant company was doing business in Cincinnati, Ohio, and was operating in South Carolina through a corporation styled "Railroad Employees' Insurance Agency Company," located in Washington, D.C. Of this last-named corporation one J.B. Cleland was president. Quite a number of casualty insurance policies had been issued through the Cleland agency to colored railroad employees in and around Columbia. Dissatisfaction with their policies arose among the policyholders, based upon alleged misrepresentations made by the agents of the company, and a number of them employed the law firm of Pierce  Lester to have their policies canceled and their money refunded. It was in the course of correspondence between them and the company that the letter of the president was written.
The most important question in the case is whether the expressions used in the Cleland letter are libelous. They were made in reference to an attorney who was engaged in endeavoring *Page 18 
to enforce the rights of her clients as she and they considered them; they charged her with practically setting up false claims for them, which she suggested and induced; a breach of honest dealing and professional integrity, and unquestionably were actionable. In Davis v. Davis, 1 Nott McC., 290, the syllabus is:
"Any words spoken of a person in relation to his trade or profession, which tend to impair his credit, or which charge him with fraud or indirect dealing, are actionable."
Reaffirmed in Morgan v. Livingston, 2 Rich., 573; Milesv. Record, 134 S.C. 462, 133 S.E., 99, 45 A.L.R., 1112;Williamson v. Askin  Marine Co., 138 S.C. 47,136 S.E., 21. See also Riley v. Askin  Marine Co., 134 S.C. 198,132 S.E., 584, 46 A.L.R., 558; 36 C.J., 1167, 1180, 1184, 1215; 25 Cyc., 326-333; 23 C.J., 79; 17 R.C.L., 294.
Error is assigned in the admission of a letter from Cleland to the insurance commissioner, a copy of which was sent to the plaintiff, dated March 18, 1925, after the letter containing the alleged libelous matter. This letter was a justification of Cleland in his dealing with a different policyholder from the one about whose policy the letter of March 9th was written. It should not have been admitted, but I find in it nothing of which the defendant can complain.
Error is assigned in the admission of the following letter from the insurance commissioner to the Cleland Agency, dated January 23, 1925:
                       "RE ROBERT EGGISTER
"I had hoped that we had reached the end of these complaints against your policies, but I have this day received a letter from lawyers for this insured. I inclose the letter.
"It appears that, at his request, I wrote you and returned his policy some time ago, but that you have refused to cancel it and have continued to deduct from his wages.
"It should be canceled as of the date of my letter, and any collection after then refunded." *Page 19 
This letter had no bearing on any of the issues in this action. It was plainly put in to attempt to show that the insurance commissioner was censuring defendant's agent, Railroad Employees' Insurance Agency, about another matter, and its only purpose was to wrongfully prejudice the jury against the defendant.
This exception should be sustained.
Error is assigned in allowing the plaintiff to testify as to what certain negro clients of hers told her about the policies of insurance in question, in that the same was incompetent and prejudicial to appellant's case. The substance of this testimony was that certain negro clients of hers told Miss Pierce that they had policies with the Inter-Ocean Casualty Company, that they had been overcharged in the matter of premiums, and that they wanted their policies canceled and money refunded. While the case of McLeod v. PublishingCo., 126 S.C. 363, 120 S.E., 70, holds that Courts are more liberal in the admission of evidence in cases of libel and slander than in other cases, and that the trial Judge is vested with a large discretion, both as to competent testimony and the amount of testimony, yet I think that this testimony was beyond the scope of the issues involved in this action, highly prejudicial, incompetent and irrelevant, and that his Honor in admitting the same in evidence, committed error.
Error is assigned in refusing to allow the witness J.C. Briggs to testify whether he misrepresented the terms of the policy to any of the negro clients of the respondent in question, in answer to the testimony already let in, that they had stated to her that he had, in that the same was detrimental to the interest of the appellant and prejudicial to its case, and the same was competent in reply to the testimony already let in for the respondent. The trial Judge had already allowed, over the objection of the appellant, respondent to testify concerning the nature of the complaints made to her by certain of her negro clients, about the policies of insurance having been fraudulently misrepresented and procured *Page 20 
through fraud, as a part of the surrounding circumstances or extraneous matters existing at the time that the alleged libelous letter of March 9th was written, in accordance with the allegations contained in paragraph 2 of the complaint. The nature of this testimony and surrounding circumstances charged the appellant company or its agents with fraud in the procuring of these policies, and the nature or substance of the testimony excluded by his Honor, and made the basis of this exception, would have denied such alleged fraudulent misrepresentation as to the terms of the policies of these negroes, and the alleged fraudulent procuring of same by the witness Briggs who solicited and wrote them. I think that under the circumstances the testimony should have been received. Sheriff v. Cartee, 121 S.C. 143, 113 S.E., 579; Newell on Sland.  Lib. (4th Ed.), 574.
For the errors indicated, the judgment should be reversed, and a new trial ordered.